BUSSEY, Presiding Judge.
This is an original proceeding instituted by. Hugh M. Walker, an inmate of the State Penitentiary at McAlester, Oklahoma to secure his release from confinement .in the State Penitentiary where he is currently confined by virtue of a judgment and sentence rendered in the District Court of Tulsa County, Oklahoma on the 12th day of October, 1961.
In the . -response and motion to. dismiss filed by the State it.is pointed out that the matter here .presented has previously been determined by this-. Court adverse to the contentipns ,qf the petitioner.
We- are, of. the-¡opinion that the decision rendere4,¡by this Court in Walker v. State, Okl.Cr., 378 P.2d 783, is determinative of *1003the issues here presented, and for that reason the motion of the state to dismiss is sustained, and the writ for habeas corpus is hereby denied.
NIX and BRETT, JJ., concur.’